





EXHIBIT 10.4


AMENDMENT NO. 1 TO CREDIT AGREEMENT
This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of January 19, 2016 (this
“Agreement”; capitalized terms used herein without definition having the
meanings provided in Article I), is entered into among SNYDER’S-LANCE, INC., a
North Carolina corporation (the “Borrower”), each Lender a party hereto and BANK
OF AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.
PRELIMINARY STATEMENTS:
The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of December 16, 2015 among the Borrower, the
Lenders party thereto and the Administrative Agent (the “Credit Agreement”).
The Borrower has entered into that certain Agreement and Plan of Merger and
Reorganization, dated as of October 27, 2015, among the Borrower, Shark
Acquisition Sub I, Inc., Shark Acquisition Sub II, LLC and Diamond Foods whereby
the Borrower will acquire the Diamond Companies (the “Diamond Acquisition”).
Pursuant to Section 5.02(g) of the Credit Agreement, it is a funding condition
that all existing Indebtedness of the Diamond Companies (other than Indebtedness
permitted under Section 8.06 of the Credit Agreement) be repaid or redeemed,
including, but not limited to, Diamond Food’s 7.000% Senior Notes due 2019 (the
“Diamond Notes”) issued under the Indenture dated as of February 19, 2014, among
Diamond Foods, the guarantors party thereto and U.S. Bank National Association,
as trustee.
The Diamond Notes are subject to redemption upon not less than thirty (30) days
written notice to the holders of the Diamond Notes, which notice of redemption
may be made contingent on the closing of the Diamond Acquisition; provided that
Diamond Foods is required to give the holders of the Diamond Notes written
notice if the contingency will not be met at least two Business Days prior to
the day designated for redemption.
The Borrower and Diamond desire to structure the redemption of the Diamond Notes
such that the closing of the Diamond Acquisition, and the funding of the Loans
under the Credit Agreement, will occur more than two (2) Business Days prior to
the date of redemption in order to preserve the ability of Diamond to assert the
contingency to which the redemption of the Diamond Notes is subject.
The Borrower has requested that, pursuant to Section 11.01 of the Credit
Agreement, the Lenders agree to certain amendments to the Credit Agreement as
hereinafter set forth to permit the Diamond Notes to remain outstanding for a
period of time not to exceed five (5) Business Days after the Closing Date.
The Lenders party to this Agreement (the “Consenting Lenders”) are, on the terms
and conditions stated below, willing to grant such request and to amend the
Credit Agreement as hereinafter set forth.





--------------------------------------------------------------------------------





NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each party to this Agreement agrees, as
follows:
ARTICLE I
DEFINITIONS
1.01    Definitions. The following terms (whether or not underscored) when used
in this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):
“Administrative Agent” is defined in the preamble.
“Agreement” is defined in the preamble.
“Agreement Effective Date” means the date on which the conditions precedent to
the effectiveness of this Agreement as specified in Article III herein have been
satisfied.
“Borrower” is defined in the preamble.
“Credit Agreement” means the Credit Agreement, as amended by this Agreement as
the same may hereafter be further amended, amended and restated, supplemented or
otherwise modified.
“Lender” means each lender from time to time party to the Credit Agreement.
1.02    Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Credit Agreement.
1.03    Other Interpretive Provisions. The rules of construction in Sections
1.02 and 1.03 of the Credit Agreement shall be equally applicable to this
Agreement.
ARTICLE II
AMENDMENTS
2.01    Amendments.
(a)    Section 1.01 of the Credit Agreement. Section 1.01 of the Credit
Agreement is hereby amended by adding in the proper alphabetical order the
following definition:
“Diamond Notes” means the 7.000% Senior Notes due 2019 issued under the
Indenture dated as of February 19, 2014, among Diamond Foods, the guarantors
party thereto and U.S. Bank National Association, as trustee.
(b)    Section 1.01 of the Credit Agreement. Section 1.01 of the Credit
Agreement is hereby amended by amending and restating the definition of “Total
Indebtedness” to read as follows:
“Total Indebtedness” means, at any time, all Indebtedness (other than (i) IBO
Guaranty Obligations in an amount up to $75,000,000 in the aggregate and (ii)
the


 
2
 

--------------------------------------------------------------------------------





Diamond Notes so long as such notes have been called for redemption and the
funds to pay such redemption have been or concurrently therewith are being
deposited with U.S. Bank National Association, as trustee for the Diamond Notes)
of the Borrower and its Subsidiaries determined on a consolidated basis and to
the extent not included in the definition of Indebtedness, the aggregate
outstanding investment or claim held at such time by purchasers, assignees or
other transferees of (or of interests in) receivables or other rights to payment
of the Borrower and its Subsidiaries in connection with any Securitization
Transaction (regardless of the accounting treatment of such Securitization
Transaction).
(c)    Section 5.02(g)(iv) of the Credit Agreement. Section 5.02(g)(iv) of the
Credit Agreement is hereby amended by deleting that Section in its entirety and
substituting in lieu thereof the following:
“(iv)    Evidence that the Refinancing (other than the Diamond Notes) shall have
been consummated simultaneously (or substantially simultaneously or
concurrently) with the funding of the Term Loans hereunder and all such
Indebtedness terminated, that all agreements and documents with respect to such
Indebtedness will be canceled and any related obligations and all other amounts
due thereunder have been or concurrently with the Closing Date are being paid
off and terminated (other than indemnification obligations that customarily
survive repayment and termination of credit facilities), including, without
limitation, termination notices, all payoff letters, necessary Uniform
Commercial Code termination statements, and all other evidence of cancellation
of such Indebtedness, and the release of the liens securing such Indebtedness,
and termination of the related credit facilities, in each case upon receipt of
such repayment, all as the Administrative Agent may reasonably request.
(d)    New Section 7.15. The following new Section 7.15 will be added after
Section 7.14 of the Credit Agreement:
“7.15    Diamond Notes. On the Closing Date, the Borrower shall wire directly to
U.S. Bank National Association, as trustee for the Diamond Notes, an amount of
money sufficient to prepay or redeem in full the Diamond Notes, and the Diamond
Notes shall have been repaid or redeemed in full no later than 5 Business Days
after the Closing Date.
(e)    Section 8.06 of the Credit Agreement. Section 8.06 of the Credit
Agreement is hereby amended by (i) deleting the word “and” at the end of
subsection (d), (ii) replacing the period at the end of subsection (e) with “;
and” and adding the following new subsection:
“(f)    the Diamond Notes.”
(f)    Section 8.14 of the Credit Agreement. Section 8.14 of the Credit
Agreement is hereby amended by deleting the parenthetical immediately after the
phrase “Contractual Obligation” and substituting in lieu thereof the following:
“(other than any other Loan Document, the Existing Credit Documents and the
Diamond Notes)”


 
3
 

--------------------------------------------------------------------------------





(g)    Section 9.01(c) of the Credit Agreement. Section 9.01(c) of the Credit
Agreement is hereby amended by adding “Section 7.15,” immediately after
“subsection 7.03(a),”,
2.02    Other Loan Documents. From and after the Agreement Effective Date, each
reference to the Credit Agreement in any Loan Document shall be a reference to
the Credit Agreement, as amended by this Agreement, as the same may hereafter be
further amended, amended and restated, supplemented or otherwise modified.
ARTICLE III
CONDITIONS PRECEDENT
3.01    Conditions to Agreement. This Agreement is subject to the provisions of
Section 11.01 of the Credit Agreement, and the execution of this Agreement by
the Administrative Agent and each Consenting Lender shall be subject to the
satisfaction of the following conditions:
(a)    Deliveries. The Administrative Agent shall have received all of the
following documents, each such document (unless otherwise specified) dated the
Agreement Effective Date and, each in form and substance satisfactory to the
Administrative Agent:
(i)    Agreement. Counterparts of this Agreement executed by the Borrower, the
Administrative Agent, and each Lender; and
(ii)    Officer’s Certificate. A certificate executed by a Responsible Officer
of the Borrower, dated as of the Agreement Effective Date, stating that:
(A)    the representations and warranties of the Loan Parties contained in
Sections 6.01, 6.02, 6.04, 6.08, 6.13, 6.20 and 6.21 of the Credit Agreement are
accurate and complete in all respects on and as of such date, as though made on
and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are
accurate and complete in all respects as of such earlier date;
(B)    no Event of Default or Unmatured Event of Default exists or would result
from the effectiveness of this Agreement and the incurrence of all Indebtedness
contemplated hereby; and
(C)    since December 28, 2014, no event or condition has occurred or could
reasonably be expected to occur that, either individually or in the aggregate,
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
(b)    Amendment No. 4 to Existing Credit Agreement. Amendment No. 4 to Existing
Credit Agreement dated as of even date herewith shall have become effective.


 
4
 

--------------------------------------------------------------------------------





ARTICLE IV
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to enter into this Agreement, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender for itself
and each of its Subsidiaries that on and as of the Agreement Effective Date
after giving effect to this Agreement:
4.01    Due Authorization; No Conflict. The execution and delivery by the
Borrower of this Agreement and the performance by the Borrower of this Agreement
and the Credit Agreement have been duly authorized by all necessary corporate or
other organizational action of the Borrower, and do not and will not: (a)
contravene the terms of the Borrower’s Organization Documents; (b) conflict with
or result in any breach or contravention of, or the creation of any Lien under,
or require any payment to be made under (i) any document evidencing any material
Contractual Obligation to which the Borrower or any of its Subsidiaries is a
party or (ii) any order, injunction, writ or decree of any Governmental
Authority to which the Borrower or any of its Subsidiaries or any of its or
their property is subject; or (c) violate any Requirement of Law.
4.02    Enforceability. Each of this Agreement and the Credit Agreement
constitute a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.
4.03    Credit Agreement Representations. The representations and warranties of
the Borrower contained in Article VI of the Credit Agreement are true and
correct in all material respects (except, if such representation or warranty is
qualified by materiality, Material Adverse Effect or a similar concept applies,
such representation or warranty is true and correct in all respects) on and as
of the Agreement Effective Date with the same effect as if made on and as of
such Agreement Effective Date (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they shall be true
and correct in all material respects (except, if such representation or warranty
is qualified by materiality, Material Adverse Effect or a similar concept
applies, such representation or warranty is true and correct in all respects) as
of such earlier date).
4.04    No Default. No Event of Default or Unmatured Event of Default has
occurred and is continuing or resulted from the consummation of the transactions
contemplated by this Agreement.
ARTICLE V
MISCELLANEOUS
5.01    Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.
5.02    Lender Consent. For purposes of determining compliance with the
conditions specified in Section 3.01, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the


 
5
 

--------------------------------------------------------------------------------





Administrative Agent shall have received notice from such Lender prior to the
proposed Agreement Effective Date specifying its objection thereto.
5.03    Effect of Agreement. (a) The Credit Agreement, as specifically amended
or otherwise modified by this Agreement, is and shall continue to be in full
force and effect and is hereby in all respects ratified and confirmed.
(b)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.
5.04    Costs and Expenses. The Borrower agrees to pay all costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Agreement and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 11.04 of the Credit Agreement.
5.05    Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.
5.06    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.
5.07    Certain Provisions. The provisions of Sections 11.14(b) and 11.15 of the
Credit Agreement are hereby incorporated by reference.
[Signature Page Follows]






 


 
6
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWER
 
 
 
SNYDER'S-LANCE, INC.
 
 
 
 
 
 
 
 
By:
 
/s/ Rick D. Puckett
 
 
 
 
Name:
Title:
 
Rick D. Puckett
Executive Vice President, Chief Financial Officer and Chief Administrative
Officer









Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------





 
 
 
 
BANK OF AMERICA, N.A., as the Administrative Agent
 
 
 
 
 
 
 
 
By:
 
/s/ Bridgett J. Manduk Mowry
 
 
 
 
Name:
 
Bridgett J. Manduk Mowry
 
 
 
 
Title:
 
Vice President





 
 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ J. Casey Cosgrove
 
 
 
 
Name:
 
J. Casey Cosgrove
 
 
 
 
Title
 
Director





 
 
 
 
COBANK, ACB, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Michael Tousignant
 
 
 
 
Name:
 
Michael Tousignant
 
 
 
 
Title:
 
Vice President





 
 
 
 
MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Keith A. Mummert
 
 
 
 
Name:
 
Keith A. Mummert
 
 
 
 
Title:
 
Vice President



 
 
 
 
TD BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Alan Garson
 
 
 
 
Name:
Title:
 
Alan Garson
Senior Vice President







Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------





 
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Christine Howatt
 
 
 
 
Name:
 
Christine Howatt
 
 
 
 
Title:
 
Authorized Signatory





 
 
 
 
FIFTH THIRD BANK, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Jim Bosco
 
 
 
 
Name:
 
Jim Bosco
 
 
 
 
Title:
 
Senior Vice President



 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Scott Santa Cruz
 
 
 
 
Name:
Title:
 
Scott Santa Cruz
Managing Director





 
 
 
 
BMO HARRIS BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Joan Spiotto Murphy
 
 
 
 
Name:
Title:
 
John Spiotto Murphy
Director





 
 
 
 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Kenneth M. Blackwell
 
 
 
 
Name:
Title:
 
Kenneth M. Blackwell
Senior Vice President







Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------





 
 
 
 
CAPITAL ONE NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Kiel Johnson
 
 
 
 
Name:
Title:
 
Kiel Johnson
Vice President





 
 
 
 
COŐPERATIEVE RABOBANK U.A., NEW YORK BRANCH (F/K/A COŐPERATIEVE CENTRALE
RAIFFESNSEN-BOERENLEENBANK B.A. "RABOBANK NEDERLAND", NEW YORK BRANCH), as a
Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Aurelie Vancauwenberghe
 
 
 
 
Name:
Title:
 
Aurelie Vancauwenberghe
Vice President
 
 
 
 
 
 
 
 
By:
 
/s/ Michalene Donegan
 
 
 
 
Name:
Title:
 
Michalene Donegan
Executive Director



 
 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Ming K. Chu
 
 
 
 
Name:
Title:
 
Ming K. Chu
Vice President
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Virginia Cosenza
 
 
 
 
Name:
Title:
 
Virginia Cosenza
Vice President



 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Jessica F. Sidhom
 
 
 
 
Name:
Title:
 
Jessica Fabrizi-Sidhom
Senior Vice President, Corporate Banking





Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------





 
 
 
 
1ST FARM CREDIT SERVICES, FLCA
 
 
 
 
 
 
 
 
By:
 
/s/ Corey J. Waldinger
 
 
 
 
Name:
 
Corey J. Waldinger
 
 
 
 
Title:
 
Vice President, Capital Markets Group



 
 
 
 
AGFIRST FARM CREDIT BANK
 
 
 
 
 
 
 
 
By:
 
/s/ Katie D. Hane
 
 
 
 
Name:
 
Katie D. Hane
 
 
 
 
Title:
 
Vice President





 
 
 
 
AGSTAR FINANCIAL SERVICES, FLCA
 
 
 
 
 
 
 
 
By:
 
/s/ Bob Atwood
 
 
 
 
Name:
Title:
 
Bob Atwood
Mgr. Agency Desk and Team Leader





 
 
 
 
FARM CREDIT BANK OF TEXAS
 
 
 
 
 
 
 
 
By:
 
/s/ Luis M. H. Requejo
 
 
 
 
Name:
Title:
 
Luis M. H. Requejo
Director Capital Markets





 
 
 
 
FARM CREDIT MID-AMERICA, FLCA
 
 
 
 
 
 
 
 
By:
 
/s/ Ralph M. Bowman
 
 
 
 
Name:
Title:
 
Ralph M. Bowman
Vice President Capital Markets





 
 
 
 
FARM CREDIT SERVICES OF AMERICA, FLCA
 
 
 
 
 
 
 
 
By:
 
/s/ Curt A. Brown
 
 
 
 
Name:
Title:
 
Curt A. Brown
Vice President



Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------









 
 
 
 
UNITED FCS, FLCA d/b/a FCS COMMERCIAL FINANCE GROUP
 
 
 
 
 
 
 
 
By:
 
/s/ Jeremy Voigts
 
 
 
 
Name:
Title:
 
Jeremy Voigts
Vice President





 
 
 
 
BADGERLAND FINANCIAL, FLCA
 
 
 
 
 
 
 
 
By:
 
/s/ Kenneth H. Rue
 
 
 
 
Name:
Title:
 
Kenneth H. Rue
VP - Capital Markets





 
 
 
 
GREENSTONE FARM CREDIT SERVICES, FLCA
 
 
 
 
 
 
 
 
By:
 
/s/ Curtis Flammini
 
 
 
 
Name:
Title:
 
Curtis Flammini
Vice President



 
 
 
 
FARM CREDIT OF NEW MEXICO, FLCA
 
 
 
 
 
 
 
 
By:
 
/s/ Larry Williamson
 
 
 
 
Name:
Title:
 
Larry Williamson
Regional Vice President



 
 
 
 
YOSEMITE LAND BANK, FLCA
 
 
 
 
 
 
 
 
By:
 
/s/ Leonard Van Elderen
 
 
 
 
Name:
Title:
 
Leonard Van Elderen
President & Chief Executive Officer







Amendment No. 1 to Credit Agreement

